Citation Nr: 0830366	
Decision Date: 09/08/08    Archive Date: 09/16/08

DOCKET NO.  06-39 720	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to enhanced Dependents and Indemnity Compensation 
(DIC) benefits under the provisions of 38 U.S.C.A. 
§ 1311(a)(2).  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

W. R. Harryman, Counsel




INTRODUCTION

The veteran had active service from September 1942 to October 
1945.  He died in February 2000.  The appellant is his 
surviving spouse.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Roanoke, 
Virginia.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2007).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).  


FINDINGS OF FACT

1.  The veteran died in February 2000, and service connection 
has been established for the cause of death.  

2.  During the veteran's lifetime, service connection was 
established for bilateral defective hearing, rated 50 percent 
from May 27, 1992 and 90 percent from August 14, 1997; and 
for chronic obstructive pulmonary disease, granulomatous lung 
disease, and pleural plaques consistent with asbestosis 
secondary to asbestos exposure, rated 30 percent from August 
14, 1997.  A total disability rating based on individual 
unemployability was in effect from August 14, 1997.  

3.  The appellant has submitted a claim for benefits under 38 
U.S.C.A. § 1311(a)(2) based on entitlement to a total 
disability rating for a continuous period of at least 8 years 
prior to death.  

4.  The appellant has not alleged clear and unmistakable 
error in any prior decision pertaining to the veteran's 
service-connected disabilities.  

5.  There is no additional evidence submitted to VA before or 
after the veteran's death, consisting solely of service 
department records that existed at the time of a prior VA 
decision but were not previously considered by VA, which 
provide a basis for reopening a claim finally decided during 
the veteran's lifetime and for awarding a total service-
connected disability rating retroactively.  


CONCLUSION OF LAW

There is no legal entitlement to enhanced DIC under 38 
U.S.C.A. § 1311 based on entitlement to a total disability 
rating for a continuous period of at least 8 years prior to 
death.  38 U.S.C.A. § 1311(a)(2) (West 2002); 38 C.F.R. 
§ 20.1106 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Analysis

During the veteran's lifetime, service connection was 
established for bilateral defective hearing in 1992 and a 50 
percent rating was assigned from May 27, 1992.  A July 1998 
rating decision established service connection for a chronic 
pulmonary disability and assigned a 30 percent rating for 
that disability; that rating decision also increased the 
rating for hearing loss to 90 percent.  Both of those ratings 
were effective from August 14, 1997, with a combined rating 
of 90 percent.  A rating decision in July 1999 assigned a 
total disability rating based on individual unemployability 
which was also effective from August 14, 1997.  The veteran 
was notified of that determination in July 1999 and did not 
file an appeal concerning the assigned effective date.  He 
died in February 2000.  

A rating decision in June 2000 established service connection 
for the cause of the veteran's death, as well as the 
appellant's entitlement to DIC.  A subsequent rating decision 
in March 2002 established the appellant's entitlement to 
enhanced DIC on the basis that she was housebound.  In March  
2006, the appellant filed another claim for enhanced DIC 
benefits.  A rating decision in April 2006 established her 
entitlement to enhanced DIC on the basis of her need for the 
aid and attendance of another person.  Later in April 2006 
she submitted additional records of her own medical 
treatment.  In June 2006, she submitted a statement, 
contending that the veteran was totally disabled due to his 
service-connected disabilities for at least 10 years prior to 
his death.  

In a June 2006 rating decision, the RO continued her 
entitlement to aid and attendance benefits.  Although the 
June 2006 rating decision did not specifically discuss the 
matter, the RO's notice of that decision informed the 
appellant that she was not entitled to enhanced DIC benefits 
at the higher rate permitted in the case of the death of a 
veteran who at the time of death was in receipt of or was 
entitled to receive compensation for a service-connected 
disability that was rated totally disabling for a continuous 
period of at least eight years immediately preceding death.  
See 38 U.S.C.A. § 1311(a)(2).  That letter, then, constituted 
the denial of enhanced DIC benefits on that basis.  The 
appellant perfected an appeal of that decision.  

The Board notes that the determination of whether the veteran 
was rated totally disabling for a continuous period of at 
least 8 years immediately preceding death is to be made 
considering any decisions made during the veteran's lifetime.  
See 38 C.F.R. § 20.1106.  

Under 38 C.F.R. § 3.10(f), the criteria governing a 
38 U.S.C.A. § 1311(a)(2) increase are as follows: In 
determining whether a surviving spouse qualifies for the 
§ 1311(a)(2) increase under paragraph (c) of this section, 
the following standards shall apply: 

(1)  Marriage requirement.  The surviving spouse must have 
been married to the veteran for the entire eight-year period 
referenced in paragraph (c) of this section in order to 
qualify for the section 1311(a)(2) increase.  

(2)  Determination of total disability.  As used in paragraph 
(c) of this section, the phrase "rated by VA as totally 
disabling" includes total disability ratings based on 
unemployability (§4.16 of this chapter).  

(3)  Definition of "entitled to receive."  As used in 
paragraph (c) of this section, the phrase "entitled to 
receive" means that the veteran filed a claim for disability 
compensation during his or her lifetime and one of the 
following circumstances is satisfied: (i) The veteran would 
have received total disability compensation for the period 
specified in paragraph (c) of this section but for clear and 
unmistakable error committed by VA in a decision on a claim 
filed during the veteran's lifetime; or (ii) Additional 
evidence submitted to VA before or after the veteran's death, 
consisting solely of service department records that existed 
at the time of a prior VA decision but were not previously 
considered by VA, provides a basis for reopening a claim 
finally decided during the veteran's lifetime and for 
awarding a total service-connected disability rating 
retroactively in accordance with §§ 3.156(c) and 3.400(q)(2) 
of this part for the period specified in paragraph (c) of 
this section; or (iii) At the time of death, the veteran had 
a service-connected disability that was continuously rated 
totally disabling by VA for the period specified in paragraph 
(c) of this section, but was not receiving compensation 
because: (A) VA was paying the compensation to the veteran's 
dependents; (B) VA was withholding the compensation under the 
authority of 38 U.S.C. 5314 to offset an indebtedness of the 
veteran; (C) The veteran had not waived retired or retirement 
pay in order to receive compensation; (D) VA was withholding 
payments under the provisions of 10 U.S.C. 1174(h)(2); (E) VA 
was withholding payments because the veteran's whereabouts 
were unknown, but the veteran was otherwise entitled to 
continued payments based on a total service- connected 
disability rating; or (F) VA was withholding payments under 
38 U.S.C. 5308 but determines that benefits were payable 
under 38 U.S.C. 5309.  

In National Organization of Veterans' Advocates, Inc. v. 
Secretary of Veterans Affairs, 476 F.3d 872 (Fed. Cir. 2007) 
(NOVA III), the Federal Circuit concluded that VA's 
interpretation of 38 U.S.C.A. §§ 1311(a)(2) and 1318 as 
allowing compensation only in circumstances where the grounds 
for reopening a veteran's claim would provide retroactive 
relief is reasonable.  Consequently, the court affirmed the 
provisions of 38 C.F.R. § 3.10(f)(3).  

Applying these principles to the present case, the Board 
finds initially that the RO was correct in noting that the 
veteran had not been rated as 100 percent disabled during the 
entire eight year period preceding his death.  In addition, 
the Board finds that there is no indication that he would 
have been rated as 100 percent disabled except for clear and 
unmistakable error in a prior decision.  In this regard, the 
appellant has not alleged any clear and unmistakable error in 
any prior decision.  In addition, the Board finds that there 
is no additional evidence submitted to VA before or after the 
veteran's death, consisting solely of service department 
records that existed at the time of a prior VA decision but 
were not previously considered by VA, which provide a basis 
for reopening a claim finally decided during the veteran's 
lifetime and for awarding a total service-connected 
disability rating retroactively.  

Rather, the appellant's claim is based on hypothetical 
entitlement during his lifetime.  She asserts that medical 
evidence which is of record shows that he had been 
unemployable since before 1992 (at least eight years prior to 
his death).  Significantly, however, as is discussed above, a 
claim for enhanced DIC under 38 U.S.C.A. § 1311(a)(2) based 
on hypothetical entitlement is precluded by the terms of 38 
C.F.R. § 20.1106.  

The record shows that a final July 1999 rating decision had 
determined that the veteran was entitled to a total 
disability rating, but for less than three years prior to his 
death.  Therefore, the Board concludes that the claim for 
enhanced DIC under 38 U.S.C.A. § 1311 based on entitlement to 
a total disability rating for a continuous period of at least 
8 years prior to death must be denied as a matter of law.  

In a case such as this one, where the law and not the 
evidence is dispositive of the issue before the Board, the 
claim should be denied because of the absence of legal merit 
or the lack of entitlement under the law.  See Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).  

II.  Duties to notify and to assist

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.159(b) (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The law also requires VA to make reasonable efforts to help a 
claimant obtain evidence necessary to substantiate the claim.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2007).  This "duty to assist" ordinarily contemplates that 
VA will help a claimant obtain records relevant to the claim, 
whether or not the records are in Federal custody.  

However, VA's General Counsel has held that there is no duty 
to notify a claimant where that claim cannot be substantiated 
because there is no legal basis for the claim or because 
undisputed facts render the claimant ineligible for the 
claimed benefit and no duty to assist a claimant where there 
is no reasonable possibility that such aid could substantiate 
the claim because there is no legal basis for the claim or 
because undisputed facts render the claimant ineligible for 
the claimed benefit.  VAOPGCPREC 5-2004.  See also Dela Cruz 
v. Principi, 15 Vet. App. 143 (2001); Manning v. Principi, 16 
Vet. App. 534, 542 (2002); Mason v. Principi, 16 Vet. App. 
129 (2002) (because the law as mandated by statute, and not 
the evidence, is dispositive of the claim, the notice and 
duty to assist provisions are not applicable).  


ORDER

Entitlement to enhanced DIC under 38 U.S.C.A. § 1311 based on 
entitlement to a total disability rating for a continuous 
period of at least 8 years prior to death is denied.  



____________________________________________
K. J. ALIBRANDO
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


